By order of February 20, 2018, the prosecuting attorney was directed to answer the application for leave to appeal the June 2, 2017 order of the Court of Appeals. On order of the Court, the motion to extend time is GRANTED. The answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Shiawassee Circuit Court for consideration of defendant's claim regarding the trial court's authority to order the collection of the $1,159 in costs and assessments. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.